Citation Nr: 0411243	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange.  

2.  Whether new and material evidence has been received to reopen 
a claim for an acquired psychiatric condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had periods of active service from July 1978 to 
October 1978, and from January to October 1991.  He also had 
periods of active duty training with the National Guard in 
Washington, D.C.

The instant matter comes before the Board of Veterans' Appeals 
from an April 2002 rating decision (RD) by the RO.  

The veteran should note that the appeal is REMANDED to an RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


REMAND

At a July 1997 hearing, the veteran raised a claim for entitlement 
to service connection for an acquired psychiatric disorder, which 
was denied by the RO in a February 2000 rating decision (RD).  
Notice of that decision was mailed on March 6, 2000.  A VA Form 
119, dated July 2001, reveals that the veteran came to VARO 
Washington, "regarding his claim for service connection for Agent 
Orange related diabetes and a mental condition."  An August 2001 
communication from his representative stated that additional 
medical information pertaining to the schizophrenia claim was at a 
VAMC.  

On September 6, 2001, the RO sent the veteran a letter, informing 
him that new and material evidence would be necessary to reopen 
his claim for schizophrenia (specifically, that he needed to 
submit statements from doctors who treated him during or shortly 
following service), and outlining some, but not all, of the VCAA 
provisions.  However, this letter, while personalized to the 
veteran and his condition, does not provide the veteran with the 
new and material regulation that is applicable to his instant case 
(old 38 C.F.R. § 3.156), nor does it contain complete VCAA 
notification.  In brief, the information sent to the veteran was 
too narrowly drafted, and is incomplete.  Thus, the veteran should 
be provided with a more complete VCAA letter, such as VBA's VCAA 
form letter, as well as the new and material regulation that is 
pertinent to his claim (old 38 C.F.R. § 3.156).  

With respect to his diabetes claim, the RO sent the veteran a 
letter outlining what was required of him in January 2002.  He was 
not specifically notified of the VCAA provisions, or of the 
elements of service connection generally; instead the RO informed 
him that he must show treatment of diabetes mellitus from service 
to the present to establish service connection.  Compare 38 C.F.R. 
§ 3.303(b) with 38 C.F.R. § 3.303(d).  The veteran next submitted 
VA Form 21-4142, reflecting that he was treated at a VA facility 
for diabetes from March 1998 forward.  It appears only more 
recent, limited records have been obtained.  

Thus, the RO needs to both request all VAMC treatment records from 
March 1998 forward (and associate a copy of the AMIE or CAPRI 
request dates and VA facility in the claims file), and send the 
veteran a more complete VCAA letter.  

The case is REMANDED for the following action:  

1.  First, send the veteran a more comprehensive VCAA notification 
letter which fully complies with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  See also 38 C.F.R. § 3.159 (2002).  The RO's attention is 
directed to Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO should also provide the veteran with the text of the old 
version of 38 C.F.R. § 3.156 (2000).  

The veteran should also be asked to provided the dates and places 
that his claimed exposure to Agent Orange occurred, and a complete 
description of how he was exposed.  

3.  Next, request VAMC records from March 1998 forward.  Print a 
paper copy of the AMIE, CAPRI, (or other, if applicable) request, 
showing the dates and VA facility requested, and associate it with 
the claims file.  

Also request recent VA examination reports that are not already 
contained in the claims file.  (The veteran recently asserted an 
examination was pending.)

4.  Again review the claims in light of all the evidence of 
record.  If the claims remain denied, prepare a supplemental 
statement to the case (SSOC), and provide an opportunity for the 
veteran to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





